DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew D. Wright (Reg. No. 58,267) on 7/22/2022.

The application has been amended as follows: 
In claim 10,
Line 10, after “speech patterns of the first user” insert and a tone of voice of the first user
In claim 17,
Line 12, before “a tone of voice of the first user” insert speech patterns of the first user and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 10-13 and 16-23 are allowable over the prior art of record. The closest prior art of record Ogata et al. (Patent Number 10665229), teaches presenting a topic in consideration of a behavior of a user presenting the topic where topics are generated with a conversation partner on the basis of a comparison result between a certain behavior of a user and comparison information regarding the behavior, and a deciding a topic candidate to be suggested to the user from the generated topics. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “receiving, by a computer device, first sensor data, the first sensor data being related to a first user; determining, by the computer device, locations visited by the first user based on the first sensor data; determining, by the computer device, objects with which the first user has interacted based on the first sensor data; determining, by the computer device, communication style information of the first user based on the first sensor data, wherein the determined communication style information comprises speech patterns of the first user and a tone of voice of the first user; categorizing, by the computer device, the determined locations; categorizing, by the computer device, the determined objects; categorizing, by the computer device, the determined communication style information; comparing, by the computer device, the categorized determined locations to categorized locations of a second user, the comparing resulting from the second user being within a predetermined distance from the first user; comparing, by the computer device, the categorized determined objects to categorized objects with which the second user has interacted, the comparing the categorized determined objects resulting from the second user being within the predetermined distance from the first user; comparing, by the computer device, the categorized determined communication style information to categorized communication style information of the second user, the comparing the categorized determined communication style resulting from the second user being within the predetermined distance from the first user; outputting, by the computer device, a suggested topic of conversation to a device of the first user, wherein the suggested topic of conversation is based on the comparing the categorized determined locations, the comparing the categorized determined objects, and the comparing the categorized determined communication style information”, and similarly in independent claims 10 and 17.
Dependent claims 2-8, 11-13, 16 and 18-23 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198